          Case 2:20-cv-01517-ACA Document 17 Filed 03/02/21 Page 1 of 3                                 FILED
                                                                                               2021 Mar-02 PM 12:12
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 RANDAL CRAGUN, et al.,                       )
                                              )
        Plaintiffs,                           )
                                              )
 v.                                           )
                                                         Case No. 2:20-cv-01517-ACA
                                              )
 JOHN H. MERRILL, in his official capacity as )
 Secretary of State of Alabama,               )
                                              )
        Defendant.                            )


        JOINT MOTION TO CONTINUE RESPONSIVE PLEADING DEADLINE

       The parties jointly request that this Court enter an order extending the responsive pleading

deadline for an additional 30 days, until April 7, 2021, because of unexpected delays in completing

actions necessary to finalize the parties’ settlement agreement.

       This Court previously granted Defendant’s unopposed motion to continue the responsive

pleading deadline to give the parties time to effectuate their settlement agreement. See docs. 15,

16. Defendant agreed to alter the voter registration form to address the concerns Plaintiffs raised

in this action, and Plaintiffs agreed that they would voluntarily dismiss this action once the new

forms were in place and available for public use.

       Due in part to the COVID-19 pandemic, the process of putting the printing of new forms

to public bid took longer than expected. The new voter registration forms are currently being

printed, and the printing should take an additional 14 to 16 days. Then it will take an additional 1

to 2 weeks for the forms to be distributed around the State. Plaintiffs prefer that the new forms be

in place before they voluntarily dismiss their action.




                                                 1
         Case 2:20-cv-01517-ACA Document 17 Filed 03/02/21 Page 2 of 3




       If the Court wishes to discuss this matter, the parties would be pleased to participate in a

status conference.

       For these reasons, the parties jointly request that the Court enter an order providing that by

April 7, 2021, either: (1) the parties SHALL file a joint stipulation of dismissal or (2) Defendant

SHALL file a responsive pleading.

                                                 Respectfully submitted,

                                                 Steve Marshall,
                                                  Attorney General

                                                 James W. Davis
                                                 James W. Davis (ASB-4063-I58J)
                                                 Brenton M. Smith (ASB-1656-X27Q)
                                                 A. Reid Harris (ASB-1624-D29X)
                                                   Assistant Attorneys General


                                                 Office of the Attorney General
                                                 501 Washington Avenue
                                                 Montgomery, Alabama 36130-0152
                                                 Telephone: (334) 242-7300
                                                 Fax: (334) 353-8400
                                                 Jim.Davis@AlabamaAG.gov
                                                 Brenton.Smith@AlabamaAG.gov
                                                 Reid.Harris@AlabamaAG.gov

                                                 Counsel for Defendant




                                                 2
         Case 2:20-cv-01517-ACA Document 17 Filed 03/02/21 Page 3 of 3




                                               /SPG/
                                               Steven P. Gregory
                                               ASB-0737-R73S
                                               Gregory Law Firm, P.C.
                                               505 N. 20th Street, Suite 1215
                                               Birmingham, AL 35203
                                               (205) 208-0312
                                               steve@gregorylawfirm.us

                                               Patrick C. Elliott*
                                               Elizabeth Cavell*
                                               Freedom From Religion Foundation, Inc.
                                               10 N. Henry St.
                                               Madison, WI 53703
                                               608-256-8900
                                               patrick@ffrf.org
                                               ecavell@ffrf.org

                                               Counsel for the Plaintiffs




                               CERTIFICATE OF SERVICE
       I hereby certify that on March 2, 2021, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system, which will send notification of such filing to all counsel

of record.

                                                            James W. Davis
                                                            Counsel for Defendants




                                                3
